 
Exhibit 10.1
 
SUBSCRIPTION AGREEMENT
 
This SUBSCRIPTION AGREEMENT (this “Agreement”) made as of this 21st day of
January, 2011 for the benefit of Bohai Pharmaceuticals Group, Inc., a company
incorporated under the laws of Nevada, USA (the “Company”), having its principal
place of business at c/o Yantai Bohai Pharmaceuticals Group Co. Ltd., No. 9
Daxin Road, Zhifu District, Yantai, Shandong Province, China, by the person or
entity listed on the signature page hereto under the heading “Subscriber” (the
“Subscriber”).
 
WHEREAS, the Company desires to sell up to an aggregate of 1,000,000 shares (the
“Shares”) of the Company’s common stock, par value $0.001 per share (the “Common
Stock”), for a per share purchase price of RMB16.55675 (US$2.50 per share);
 
WHEREAS, the Subscriber desires to purchase Shares from the Company on such
terms; and
 
WHEREAS, the offer and sale of the Shares by the Company (the “Offering”) is
being made in reliance upon the provisions of Regulation S (“Regulation S”)
promulgated by the Securities and Exchange Commission (the “SEC”) under the
Securities Act of 1933, as amended (the “Securities Act”);
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the Company and the Subscriber do hereby agree
as follows
 
1.             Agreement to Subscribe
 
1.1           Purchase and Issuance of the Shares.  The Subscriber is hereby
subscribing for the number of Shares indicated on the signature page hereto by
the caption, “Number of Shares Subscribed for” (the “Subscriber’s Shares”) which
Subscriber Shares will be issued solely to the Subscriber.  The aggregate
purchase price for such Subscriber’s Shares (the “Purchase Price”) is indicated
on the signature page hereto by the caption, “Purchase Price.”
 
1.2           Delivery of the Purchase Price.  Upon execution of this Agreement,
the Subscriber shall be bound to fulfill its obligations hereunder and hereby
irrevocably commits to deliver to the Company, on the date hereof, the Purchase
Price (payable in RMB) by bank check, wire transfer or such other form of
payment as shall be acceptable to the Company, in its sole and absolute
discretion.
 
2.             Representations and Warranties of the Subscriber
 
The Subscriber represents and warrants to the Company that:
 
2.1           Subscriber.  The information concerning the Subscriber provided by
the Subscriber to the Company (including the information regarding the
Subscriber set forth on the signature page hereto) is true, complete and
accurate in all respects.  The Subscriber has provided to the Company a true,
complete and accurate copy of his, her or its People’s Republic of China
identification card or other valid photo identification.
 
2.2           Intent.  The Subscriber is purchasing the Shares solely for
investment purposes, for the Subscriber’s own account and not for the account or
benefit of any U.S. Person (as defined below) or any other person or entity
(whether located in the People’s Republic of China or elsewhere), and not with a
view towards the distribution or dissemination thereof.  The Subscriber has no
present arrangement to sell the Shares to or through any person or entity.  The
Subscriber understands that the Shares must be held indefinitely unless such
Shares are resold in accordance with the provisions of Regulation S, are
subsequently registered under the Securities Act or an exemption from
registration is available.

 
 

--------------------------------------------------------------------------------

 
 
2.3           No Obligation to Register Shares.  The Subscriber understands that
the Company is under no obligation to register the Shares under the Securities
Act, or to assist the Subscriber in complying with the Securities Act or the
securities laws of any state of the United States or of any foreign jurisdiction
other than as expressly provided herein.
 
2.4           Investment Experience.  The Subscriber, or the Subscriber’s
professional advisors, have such knowledge and experience in finance,
securities, taxation, investments and other business matters as to evaluate
investments of the kind described in this Agreement.  By reason of the business
and financial experience of the Subscriber or his or her professional advisors
(who are not affiliated with or compensated in any way by the Company or any of
its affiliates or selling agents), the Subscriber can protect his or her own
interests in connection with the transactions described in this Agreement.  The
Subscriber is able to afford the loss of his, her or its entire investment in
the Shares.
 
2.5           Independent Investigation.  The Subscriber, in making the decision
to purchase the Shares, has relied upon an independent investigation of the
Company and has not relied upon any information or representations made by any
third parties or upon any oral or written representations or assurances from the
Company, its officers, directors or employees or any other representatives or
agents of the Company, other than as set forth in this Agreement.  The
Subscriber is familiar with the business, operations and financial condition of
the Company and has had an opportunity to ask questions of, and receive answers
from, the Company’s officers and directors concerning the Company and the terms
and conditions of the offering of the Shares and has had full access to such
other information concerning the Company as the Subscriber has requested.
 
2.6           Authority.  This Agreement has been validly authorized, executed
and delivered by the Subscriber and is a valid and binding agreement enforceable
in accordance with its terms, subject to the general principles of equity and to
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally. The execution, delivery and performance of this Agreement by the
Subscriber does not and will not conflict with, violate or cause a breach of any
agreement, contract or instrument to which the Subscriber is a party.
 
2.7           No Advice from Company.  The Subscriber acknowledges that he, she
or it has had the opportunity to review this Agreement, the exhibits hereto
(including the risk factors relating to the Company attached hereto) and the
transactions contemplated by this Agreement with the Subscriber’s own legal
counsel and investment and tax advisors.  Except for any statements or
representations of the Company made in this Agreement, the Subscriber is relying
solely on such counsel and advisors and not on any statements or representations
of the Company or any of its representatives or agents for legal, tax or
investment advice with respect to this investment, the transactions contemplated
by this Agreement or the securities laws of any jurisdiction.
 
2.8           Reliance on Representations and Warranties.  The Subscriber
understands that the Shares are being offered and sold to the Subscriber in
reliance on exemptions contained in specific provisions of United States federal
and state securities laws and that the Company is relying upon the truth and
accuracy of the representations, warranties, agreements, acknowledgments and
understandings of the Subscriber set forth in this Agreement in order to
determine the applicability of the exemptions contained in such provisions.  

 
2

--------------------------------------------------------------------------------

 
 
2.9           Regulation S Exemption.  The Subscriber understands that the
Shares are being offered and sold to him, her or it in reliance on an exemption
from the registration requirements of United States federal and state securities
laws under Regulation S promulgated under the Securities Act and that the
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Subscriber set
forth herein in order to determine the applicability of such exemptions and the
suitability of the Subscriber to acquire the Shares.  In this regard, the
Subscriber represents, warrants and agrees that:


(i)           The Subscriber is not a U.S. Person  and is not an affiliate (as
defined in Rule 501(b) under the Securities Act) of the Company and is not
acquiring the Shares for the account or benefit of a U.S. Person.  A “U.S.
Person” means any one of the following:


(A)           any natural person resident in the United States of America;


(B)           any partnership, limited liability company, corporation or other
entity organized or incorporated under the laws of the United States of America;


(C)           any estate of which any executor or administrator is a U.S.
Person;


(D)           any trust of which any trustee is a U.S. Person;


(E)           any agency or branch of a foreign entity located in the United
States of America;


(F)           any non-discretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit or account
of a U.S. person;


(G)           any discretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and


(H)           any partnership, company, corporation or other entity if:


  (1)           organized or incorporated under the laws of any foreign
jurisdiction; and
 

  (2)           formed by a U.S. person principally for the purpose of investing
in securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
under the Securities Act) who are not natural persons, estates or trusts.


(ii)           At the time of the origination of contact concerning this
Agreement and the date of the execution and delivery of this Agreement, the
Subscriber was outside of the United States.


(iii)           The Subscriber will not, during the period commencing on the
date of issuance of the Shares and ending on the first anniversary of such date,
or such shorter period as may be permitted by Regulation S or other applicable
securities law (the “Restricted Period”), offer, sell, pledge or otherwise
transfer the Shares in the United States, or to a U.S. Person for the account or
for the benefit of a U.S. Person, or otherwise in a manner that is not in
compliance with Regulation S.


(iv)           The Subscriber will, after expiration of the Restricted Period,
offer, sell, pledge or otherwise transfer the Shares only pursuant to
registration under the Securities Act or an available exemption therefrom and,
in accordance with all applicable state and foreign securities laws.

 
3

--------------------------------------------------------------------------------

 
 

(v)           The Subscriber was not in the United States engaged in, and prior
to the expiration of the Restricted Period will not engage in, any short selling
of or any hedging transaction with respect to the Shares, including without
limitation, any put, call or other option transaction, option writing or equity
swap.


(vi)           Neither the Subscriber nor or any person acting on his behalf has
engaged, nor will engage, in any directed selling efforts to a U.S. Person with
respect to the Shares and the Subscriber and any person acting on his or her
behalf have complied and will comply with the “offering restrictions”
requirements of Regulation S under the Securities Act.


(vii)           The transactions contemplated by this Agreement have not been
pre-arranged with a buyer located in the United States or with a U.S. Person,
and are not part of a plan or scheme to evade the registration requirements of
the Securities Act.


(viii)           Neither the Subscriber nor any person acting on its behalf has
undertaken or carried out any activity for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States, its territories or possessions, for any of the Shares.  The
Subscriber agrees not to cause any advertisement of the Shares to be published
in any newspaper or periodical or posted in any public place and not to issue
any circular relating to the Shares, except such advertisements that include the
statements required by Regulation S under the Securities Act, and only offshore
and not in the U.S. or its territories, and only in compliance with any local
applicable securities laws.


(ix)           The Subscriber has carefully reviewed and completed the investor
questionnaire annexed hereto as Exhibit B.
 
2.10        No Advertisements.  The Subscriber is not subscribing for the Shares
as a result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media or
broadcast over television or radio or via the Internet, or presented at any
seminar or meeting.
 
2.11        Legend.  The Subscriber acknowledges and agrees that the Shares
shall bear a restricted legend (the “Legend”), in the form and substance as set
forth in Section 4 hereof, prohibiting the offer, sale, pledge or transfer of
the securities, except (i) pursuant to an effective registration statement filed
under the Securities Act, (ii) in accordance with the applicable provisions of
Regulation S, promulgated under the Securities Act, (iii) pursuant to an
exemption from registration provided by Rule 144 under the Securities Act (if
available), and (iv) pursuant to any other exemption from the registration
requirements of the Securities Act or for estate planning purposes (subject to
any escrow restrictions).
 
2.12        Economic Considerations.  The Subscriber is not relying on the
Company, or its affiliates or agents with respect to economic considerations
involved in this investment.  The Subscriber has relied solely on his or her own
advisors.
 
2.13        Compliance with Laws.  Any resale of the Shares during the
“distribution compliance period” as defined in Rule 902(f) to Regulation S shall
only be made in compliance with exemptions from registration afforded by
Regulation S.  Further, any such sale of the Shares in any jurisdiction outside
of the United States will be made in compliance with the securities laws of such
jurisdiction.  The Subscriber will not offer to sell or sell the Shares in any
jurisdiction unless the Subscriber obtains all required consents, if any.

 
4

--------------------------------------------------------------------------------

 
 
2.14        Investment Commitment.  The Subscriber's overall commitment to
investments which are not readily marketable is not disproportionate to the
Subscriber's net worth, and an investment in the Shares will not cause such
overall commitment to become excessive.
 
2.15        Receipt of Information.  The Subscriber has received all documents,
records, books and other information pertaining to the Subscriber’s investment
in the Company that has been requested by the Subscriber.
 
2.16        Information Available.  The Subscriber acknowledges it has avail
itself of full access to the Company’s public reports filed with the SEC, which
reports can be retrieved from commercial document retrieval services and at the
website maintained by the SEC at http://www.sec.gov.
 
2.17        No Reliance.  Other than as set forth herein, the Subscriber is not
relying upon any other information, representation or warranty by the Company or
any officer, director, stockholder, agent or representative of the Company in
determining to invest in the Shares.  The Subscriber has consulted, to the
extent deemed appropriate by the Subscriber, with the Subscriber’s own advisers
as to the financial, tax, legal and related matters concerning an investment in
the Shares and on that basis believes that its investment in the Shares is
suitable and appropriate for the Subscriber.
 
2.18        No Governmental Review.  The Subscriber is aware that no federal or
state agency has (i) made any finding or determination as to the fairness of
this investment, (ii) made any recommendation or endorsement of the Shares or
the Company, or (iii) guaranteed or insured any investment in the Shares or any
investment made by the Company.
 
2.19        Potential Loss of Investment; Risk Factors.  The Subscriber
understands that an investment in the Shares is a speculative investment which
involves a high degree of risk and the potential loss of his or her entire
investment. The Subscriber has considered carefully and understands the risks
associated with an investment in the Shares, a summary of which risks is annexed
hereto as Exhibit A.
 
3.           Representations and Warranties of the Company
 
The Company represents and warrants to the Subscriber that:
 
3.1          Valid Issuance of Capital Stock.  The total number of shares of all
classes of capital stock which the Company has authority to issue is 150,000,000
shares of Common Stock.  As of the date hereof, the Company has 16,977,221
shares of Common Stock issued and outstanding.  All of the issued shares of
capital stock of the Company have been duly authorized, validly issued, and are
fully paid and non-assessable.
 
3.2          Organization and Qualification.  The Company is a corporation duly
incorporated and existing in good standing under the laws of Nevada and has the
requisite corporate power to own its properties and assets and to carry on its
business as now being conducted.
 
4.           Legends, etc.
 
4.1          Legend. Each certificate representing the Shares shall be endorsed
with the following legends, in addition to any other legend required to be
placed thereon by applicable federal or state securities laws:
 

 
5

--------------------------------------------------------------------------------

 
 

“THESE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE
SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”
“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO
REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AVAILABLE EXEMPTION FROM
REGISTRATION.  HEDGING TRANSACTIONS MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE SECURITIES ACT.”
 
4.2           Subscriber’s Compliance. Nothing in this Section 4 shall affect in
any way a Subscriber’s obligations and agreement to comply with all applicable
securities laws upon resale of the Shares.
 
4.3           Company’s Refusal to Register Transfer of Shares. The Company
shall refuse to register any transfer of the Shares not made in accordance with
(i) the provisions of Regulation S, (ii) pursuant to an effective registration
statement filed under the Securities Act, or (iii) pursuant to an available
exemption from the registration requirements of the Securities Act.
 
5.           Governing Law; Jurisdiction; Waiver of Jury Trial
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, USA.
 
6.           Assignment; Entire Agreement; Amendment
 
6.1           Assignment. Neither this Agreement nor any rights hereunder may be
assigned by any party to any other person other than by Subscriber to a person
agreeing to be bound by the terms hereof.
 
6.2           Entire Agreement. This Agreement sets forth the entire agreement
and understanding between the parties as to the subject matter thereof and
merges and supersedes all prior discussions, agreements and understandings of
any and every nature among them.
 
6.3           Amendment.  Except as expressly provided in this Agreement,
neither this Agreement nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the party against whom
enforcement of any such amendment, waiver, discharge, or termination is sought.
 
6.4           Binding Upon Successors. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and assigns.
 
7.           Notices; Indemnity
 
7.1           Notices. Unless otherwise provided herein, any notice or other
communication to a party hereunder shall be sufficiently given if in writing and
personally delivered or sent by facsimile with copy sent in another manner
herein provided or sent by courier (which for all purposes of this Agreement
shall include Federal Express or other recognized overnight courier) or mailed
to said party by certified mail, return receipt requested, at its address
provided for herein or such other address as either may designate for itself in
such notice to the other and communications shall be deemed to have been
received when delivered personally, on the scheduled arrival date when sent by
next day or 2-day courier service, or if sent by facsimile upon receipt of
confirmation of transmittal or, if sent by mail, then three days after deposit
in the mail.

 
6

--------------------------------------------------------------------------------

 
 
7.2           Indemnification.  The Subscriber shall indemnify and hold the
Company and its officers, directors, employees, agents and affiliates harmless
from and against any loss, cost or damages (including reasonable attorney’s fees
and expenses) incurred as a result of the Subscriber’s breach of any
representation, warranty, covenant or agreement in this Agreement.
 
8.           Counterparts
 
This Agreement may be executed in any number of counterparts, each of which
shall be enforceable against the parties actually executing such counterparts,
and all of which together shall constitute one instrument.  Such counterparts
may be delivered by facsimile or other electronic transmission, which shall not
impair the validity thereof.
 
9.           Survival; Severability
 
9.1           Survival. The representations, warranties, covenants and
agreements of the parties hereto shall survive the date hereof and the issuance
of the Shares.
 
9.2           Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that no such severability shall be effective if
it materially changes the economic benefit of this Agreement to any party.
 
10.           Titles and Subtitles
 
The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.
 
[Signature page follows]

 
7

--------------------------------------------------------------------------------

 

SIGNATURE PAGE
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year this subscription has been accepted by the Company as set forth
below.
 
Number of Shares
 
Subscribed For:
Print Name of Subscriber
      _________________        
Purchase Price: RMB_________
By:
     
(Signature of Subscriber or
   
Authorized Signatory)

 

   
Address:
                             
Telephone: 
             
Fax:
                 
Identification Number
     



If the Shares will be held as joint tenants, tenants in common, or community
property, please complete the following:



         
Print name of spouse or other co-subscriber
               
Signature of spouse or other co-subscriber
                    
Print manner in which Shares will be held
           
Identification Number
   

 
 
8

--------------------------------------------------------------------------------

 
 
ACCEPTANCE OF SUBSCRIPTION
 


          
Name of Subscriber
       
ACCEPTED BY:
         
BOHAI PHARMACEUTICALS GROUP, INC.
         
By:
       
Name:
     
Title:
           
Date: __________________, 2011
          
Accepted for ___________ Shares
   


 
 

--------------------------------------------------------------------------------

 
 

Exhibit A


RISK FACTORS


You should carefully consider the risks described below as well as other
information provided to you in our Annual Report on Form 10-K for the year ended
June 30, 2010, including information in the section of such document entitled
“Cautionary Note Regarding Forward Looking Statements.”  Our business,
operations and financial condition are subject to various significant
risks.  Some of these risks are described below and you should take these risks
into account in making a decision to invest in our securities.  If any of the
following risks actually occurs, we may not be able to conduct our business as
currently planned and our business, financial condition or results of operations
could be seriously harmed.  In that case, the market price of our common stock
could decline and you could lose all or part of your investment in our
securities.


Risks Related to Our Business


Our limited operating history may not serve as an adequate basis to judge our
future prospects and results of operations.


Our limited operating history in the traditional Chinese herbal medicines
industry may not provide a meaningful basis for evaluating our business.  Bohai
entered into its current line of business in September 2004.  Although Bohai’s
revenues have grown rapidly since its inception, we cannot guarantee that we
will maintain profitability or that we will not incur net losses in the
future.  We will continue to encounter risks and difficulties that companies at
a similar stage of development frequently experience, including the potential
failure to:


 
·
obtain sufficient working capital to support our expansion;



 
·
maintain or protect our intellectual property;



 
·
maintain our proprietary technology;



 
·
expand our product offerings and maintain the quality of our products;



 
·
manage our expanding operations and continue to fill customers’ orders on time;



 
·
maintain adequate control of our expenses allowing us to realize anticipated
revenue growth;



 
·
implement our product development, marketing, sales and acquisition strategies
and adapt and modify them as needed;



 
·
integrate any future acquisitions; and



 
·
anticipate and adapt to changing conditions in the Chinese herbal medicine
industry resulting from changes in government regulations, mergers and
acquisitions involving our competitors, technological developments and other
significant competitive and market dynamics.



If we are unable to address any or all of the foregoing risks, our business may
be materially and adversely affected.


We will likely need to raise additional funds in the future to grow our
business, which funds may not be available on acceptable terms or at all, and,
without additional funds, we may not be able to maintain or expand our business.


We expect that the net proceeds from our January 2010 private placement,
together with cash generated from our operations, will be sufficient to fund our
projected operations for at least the next 12 months.  It is likely however that
in the future we will require substantial funds in order to fund operating
expenses and growth plans to develop manufacturing, marketing and sales
capabilities and to cover public company costs.  Without enough funds, we may
not be able to meet these goals.  We may seek additional funding through public
or private financing or through collaborative arrangements with strategic
partners.

 
A-1

--------------------------------------------------------------------------------

 
 

You should also be aware that in the future:


·
We cannot be certain that additional capital will be available on favorable
terms, if at all;



·
Any available additional financing may not be adequate to meet our goals; and



·
Any equity financing would result in dilution to our stockholders.



If we cannot raise additional funds when needed, or on acceptable terms, we may
not be able to effectively execute our growth strategy, take advantage of future
opportunities, or respond to competitive pressures or unanticipated
requirements.  In addition, we may be required to scale back or discontinue our
production and development program, or obtain funds through strategic alliances
that may require us to relinquish certain rights.


We have significant short-term debt obligations, which mature in less than one
year.  Our inability to extend the maturities of, or to refinance, this debt
could result in defaults, and in certain instances, foreclosures on our
assets.  Moreover, we may be unable to obtain financing to fund ongoing
operations and future growth.


We currently depend on short-term bank loans and net revenues to meet our
short-term cash requirements.  As of June 30, 2010, our total bank debt
outstanding was RMB 29.95 million (approximately $ 4.41 million as of June 30,
2010) which carries maturity periods ranging from six months to one year, while
the short-term and revolving nature of these credit facilities is common in
China.  The majority of this debt is guaranteed by third-parties and our CEO,
Mr. Qu, and a portion is secured by our inventories and fixed assets.  In China,
short-term bank loans generally mature in one year or less and contain no
specific renewal terms.  However, it is customary practice for banks and
borrowers to negotiate roll-overs or renewals of short-term borrowings on an
on-going basis shortly before they mature.  Although we have renewed our
short-term borrowings in the past, we cannot assure you that we will be able to
renew these loans in the future as they mature.  If we are unable to obtain
renewals of these loans or sufficient alternative funding on reasonable terms
from banks or other parties, we will have to repay these borrowings with the
cash on our balance sheet or cash generated by our future operations, if any.


Moreover, we cannot assure you that our business will generate sufficient cash
flow from operations to repay these borrowings.  Failure to obtain extensions of
the maturity dates of, or to refinance, these obligations or to obtain
additional equity financing to meet these debt obligations would result in an
event of default with respect to such obligations and could result in the
foreclosure on the collateral.  The sale of such collateral at foreclosure would
significantly disrupt our ability to produce products for our customers in the
quantities required by customer orders or deliver products in a timely fashion,
which could significantly lower our revenues and profitability.


In addition, we may be exposed to changes in interest rates.  If interest rates
increase substantially, our results of operations could be adversely affected.


We have a significant payment that we are required to make by March 31, 2011 in
connection with a land-use right purchase agreement.


On February 22, 2010, we entered into a land-use right purchase agreement with
Shandong Yantai Bureau of Land and Resources, pursuant to which we acquired the
land use right for a parcel of land totaling 333,335 square meters for RMB
97,500,000 (approximately $14,320,100).  As of June 30, 2010, we have paid
approximately RMB 50,000,000 (approximately $7,343,700), which is included in
Prepayment for Land Use Right on the accompanying consolidated balance
sheets.  In addition, we paid RMB 12,160,000 (approximately $1,796,000) in July
2010 and the remaining balance of RMB 35,340,000 (approximately $5,180,400) is
required to be paid before March 31, 2011.

 
A-2

--------------------------------------------------------------------------------

 
 

We currently believe that we will generate sufficient cash flow from operations
and have access to the capital resources necessary to fund our requirements.
However, there is a risk that we may not generate sufficient cash flow from
operations or otherwise have access to financing on favorable terms, or at all.
Failure to make the land-use right payment when due would result in an event of
default with respect to such obligations and could result in, among other
things, the forfeiture of the land-use right along with the deposit in the
amount of RMB 20,000,000 (approximately $2,937,480), which could cause a
material deterioration in our financial condition or operating results.


We have not yet developed comprehensive independent corporate governance.


As of the date of this Annual Report, we have no audit, compensation, or
nominating committees of our board of directors and have not established formal
corporate governance procedures.  A lack of independent controls over our
corporate affairs may result in inadequate board supervision of our management
generally, or potential or actual conflicts of interest between Mr. Qu and our
stockholders.  We presently have no policy to resolve such conflicts.  The
absence of customary standards of corporate governance may cause our board to be
unaware of corporate actions in China or leave our stockholders without
protections against interested director transactions, conflicts of interest, if
any, and similar matters and therefore our reputation may become tainted, which
could adversely impact our stock price and cause potential investors to be
reluctant to provide us with funds necessary to expand our operations.


We have been heavily dependent on sales of four key products.


Four of our products, namely Tongbi Capsules, Tongbi Tablets, Lung Nourishing
Cream and Tongshangning Tablets represented approximately 25.68%, 14.62%,
26.18%, and 13.02%, respectively, of total sales for the fiscal year ended June
30, 2010. We expect that a significant portion of our future revenue will
continue to be derived from sales of these four products. If one or more of
these products were to become subject to a problem such as loss of Certificates
of Protected Variety of Traditional Chinese Medicine, unexpected side effects,
regulatory proceedings, publicity adversely affecting user confidence or
pressure from competing products, or if a new, more effective treatment should
be introduced, the negative impact on our revenues could be significant. We held
the Certificates of Protected Variety of Traditional Chinese Medicine (Grade
Two) issued by State Food and Drug Administration of China (“SFDA”) for Tongbi
Capsules and Shangtongning Tablets which gave exclusive or near-exclusive rights
to manufacture and distribute these two medicines. These certificates expired in
September 2009 and we have filed an application for extending the protection
period on March 12, 2009 for Tongbi Capsules. We can not assure you that we will
obtain the approvals to renew the Certificate of Protected Variety of
Traditional Chinese Medicine and the loss of such protection will have a
material adverse effect on our revenues. If we are unable to obtain approvals,
these products can be manufactured and sold by other pharmaceutical
manufacturers in China once the relevant protection periods elapse, which would
increase our competition and potentially have an adverse effect on our sales.


We may not be able to adequately protect our intellectual property, which could
cause us to be less competitive and negatively impact our business.


We regard our trademarks, trade secrets, patents and similar intellectual
property as critical to our success.  We hold the trademark “Xian Ge” registered
with the PRC Trademark Bureau under the State Administration for Industry and
Commerce with a valid term effective through February 23, 2013.  We have
received a patent in the PRC for lung nourishing cream with its production
method for the treatment of Lung Qi Deficiency Cough and Chronic Bronchitis.  If
we are unable to obtain or maintain registered intellectual property protections
for our proprietary products or methods, these products or methods could be
infringed upon, which could materially adversely affect our business.


We rely on trademark, patent and trade secret law, as well as confidentiality
agreement with certain of our employees to protect our proprietary rights.  For
senior managers, we include a standard confidentiality clause into the
employment agreement to prevent them from disclosing the formula or processing
procedure to outside parties. No assurance can be given that our intellectual
property will not be challenged, invalidated, infringed or circumvented, or that
our intellectual property rights will provide competitive advantages to us.  Any
material impairment of our intellectual property rights could have a material
adverse effect on our business.

 
A-3

--------------------------------------------------------------------------------

 

The availability of counterfeit versions of our products could adversely affect
our sales volume, revenue and profitability and brand value.


The availability of sales of counterfeits of our products in China could
adversely impact our sales and potentially damage the value and reputation of
our brands.  For example, in 2010 we discovered evidence of a counterfeit Tongbi
Capsule sold in China which we believe infringes on our intellectual property
rights.  We have addressed this situation with applicable PRC authorities and do
not believe it will adversely affect our company, but similar situations may
arise in the future which could adversely impact our sales, profitability and
brand value.  Additionally, consumers who mistake counterfeit Tongbi Capsules or
counterfeits of our other products for our products may attribute quality and
efficacy deficiencies in the counterfeit product to our brands and discontinue
purchasing our brands, which would have an adverse effect on our sales and
profitability.


We face competition in the pharmaceutical market in the PRC and such competition
could cause our sales revenue and profits to decline.


According to SFDA in China, there were approximately 5,071 pharmaceutical
manufacturing companies in the PRC as of the end of June 2004, of which
approximately 3,237 manufacturers obtained certificates of Good Manufacturing
Practices Certification (“GMP”).  After GMP certification became a mandatory
requirement on July 1, 2004, approximately 1,834 pharmaceutical manufacturers
were forced to cease production.  Only the 3,237 pharmaceutical manufacturers
with GMP certifications may continue their manufacturing operations.  As of the
end of 2006, there were 4,682 enterprises manufacturing medicines and
formulation in China.  The certificates, permits, and licenses required for
pharmaceutical operation in the PRC create a potentially significant barrier for
new competitors seeking entrance into the market.  Despite these obstacles, we
face competitors that will attempt to create, or are already marketing, products
in the PRC that are similar to ours.  Many of our current and potential
competitors have significantly longer operating histories and significantly
greater managerial, financial, marketing, technical and other competitive
resources, as well as greater name recognition, than we do.  These competitors
may be able to respond more quickly to new or changing opportunities and
customer requirements and may be able to undertake more extensive promotional
activities, offer more attractive terms to customers or adopt more aggressive
pricing policies.  We cannot assure you that we will be able to compete
effectively with current or future competitors or that the competitive pressures
we face will not harm our business.


Our business depends and will depend substantially on the continuing efforts of
our present and future executive officers, and our business may be severely
disrupted if we lose, are unable to obtain or unable to replace their services.


Our future prospects depend substantially on the continued services of our
President, Chief Executive Officer and Chairman of the Board, Mr. Qu.  We have
no employment agreement with Mr. Qu and do not maintain key man life insurance
on Mr. Qu’s life.  We also have other corporate officers and key employees, and
if Mr. Qu or one or more of our future executive officers or key employees are
unable or unwilling to continue in their positions, we may not be able to
replace them readily, if at all.  Therefore, our business may be severely
disrupted, and we may incur additional expenses to recruit and retain new
officers.  In addition, if any of our executives joins a competitor or forms a
competing company, we may lose some of our customers.


Our business and growth will suffer if we are unable to hire and retain key
personnel that are in high demand.
 

Our future performance depends on our ability to attract and retain highly
skilled chemists, pharmaceutical engineers, technical, marketing and sales
personnel, especially qualified personnel for our operations in
China.  Qualified individuals are in high demand in China, and there are
insufficient experienced personnel to fill the demand.  Therefore, we may not be
able to attract or retain the personnel we need to succeed.  Our business
development would be hindered if we lost the services of some key personnel. 

 
A-4

--------------------------------------------------------------------------------

 

Our business is highly dependent on continually developing or acquiring new and
advanced products, technologies, and processes and failure to do so may cause us
to lose our competitiveness in the pharmaceutical industry and may cause our
profits to decline.
 
To remain competitive in the pharmaceutical industry, it is important to
continually develop new and advanced products, technologies and
processes.  There is no assurance that our competitors’ new products,
technologies and processes will not render our company’s existing products
obsolete or non-competitive.  Our company’s competitiveness in the
pharmaceutical market therefore relies upon our ability to enhance our current
products, introduce new products, and develop and implement new technologies and
processes.  Our company’s failure to technologically evolve and/or develop new
or enhanced products may cause us to lose our competitiveness in the
pharmaceutical industry and may cause our profits to decline.  It is likely that
our efforts to grow our products lines will be focused on acquisitions of such
products from third parties.  There are many risks attendant to the acquisition
of assets or companies, including availability, pricing, competition and, if
acquisitions are consummate, integration.  If we are unable to so acquire and
integrate new products, our revenue and profitability may suffer.


Our research and development may be costly and/or untimely, and there are no
assurances that our research and development will either be successful or
completed within the anticipated timeframe, if ever at all.


We do not presently rely on research and development activities as our business
is focused on expanding sales of our existing products.  However, in the future,
the research and development of new products may play an important role for our
company.  Development of new products requires significant research, development
and clinical testing efforts, and we currently have limited resources to devote
to and limited capabilities to conduct the development of new products.  We have
only one full-time employee who is engaged in research and development, so we
mainly dependent on a third-party, Yantai Tianzheng Medicine Research and
Development Co., Ltd., to perform the limited amount of research and development
that we undertake.  If research and development activities become more important
for us, and if we or third parties that we retain are unable to perform research
and development successfully, our business and results of operations could be
negatively impacted.


As of the date of this Annual Report, we have two products, namely Forsythia
Capsule and Fern Injection, under research and development. The research and
development of new products is costly and time consuming, and there are no
assurances that our research and development of new products will either be
successful or completed within the anticipated time frame, if ever at
all.  There are also no assurances that if the product is developed, that it
will lead to actual commercialization and sales.


The commercial performance of our products depends upon the degree of market
acceptance among the medical community and failure to attain market acceptance
among the medical community may have an adverse impact on our operations and
profitability.


The commercial performance of our products depends upon the degree of market
acceptance among the medical community, such as hospitals and physicians.  Even
if our products are approved by SFDA, and even if our products are eligible for
reimbursement under Chinese national medical insurance programs, there is no
assurance that physicians will prescribe or recommend our products to
patients.  Furthermore, a product’s prevalence and use at hospitals may be
contingent upon our relationship with the medical community.  The acceptance of
our products among the medical community may depend upon several factors,
including but not limited to, the product’s acceptance by physicians and
patients as a safe and effective treatment, cost effectiveness, potential
advantages over alternative treatments, and the prevalence and severity of side
effects.  Failure to attain market acceptance among the medical community may
have an adverse impact on our operations and profitability.


We may not be able to obtain the regulatory approvals or clearances that are
necessary to commercialize our products.
 

The PRC and other countries impose significant statutory and regulatory
obligations upon the manufacture and sale of pharmaceutical products.  Each
regulatory authority typically has a lengthy approval process in which it
examines pre-clinical and clinical data and the facilities in which the product
is manufactured.  Regulatory submissions must meet complex criteria to
demonstrate the safety and efficacy of the ultimate products. Addressing these
criteria requires considerable data collection, verification and analysis. We
may spend time and money preparing regulatory submissions or applications
without assurances as to whether they will be approved on a timely basis or at
all. 
 
 
A-5

--------------------------------------------------------------------------------

 
 
Our product candidates, some of which are currently in the early stages of
development, will require significant additional development and pre-clinical
and clinical testing prior to their commercialization. These steps and the
process of obtaining required approvals and clearances can be costly and
time-consuming. If our potential products are not successfully developed, cannot
be proven to be safe and effective through clinical trials, or do not receive
applicable regulatory approvals and clearances, or if there are delays in the
process:


·
the commercialization of our products could be adversely affected;



·
any competitive advantages of the products could be diminished; and



·
revenues or collaborative milestones from the products could be reduced or
delayed.



Governmental and regulatory authorities may approve a product candidate for
fewer indications or narrower circumstances than requested or may condition
approval on the performance of post-marketing studies for a product candidate.
Even if a product receives regulatory approval and clearance, it may later
exhibit adverse side effects that limit or prevent its widespread use or that
would force us to withdraw the product from the market.


Any marketed product and its manufacturer will continue to be subject to strict
regulation after approval. Results of post-marketing programs may limit or
expand the further marketing of products. Unforeseen problems with an approved
product or any violation of regulations could result in restrictions on the
product, including its withdrawal from the market and possible civil actions.


In manufacturing our products we will be required to comply with applicable good
manufacturing practices regulations, which include requirements relating to
quality control and quality assurance, as well as the maintenance of records and
documentation. If we cannot comply with regulatory requirements, including
applicable good manufacturing practice requirements, we may not be allowed to
develop or market the product candidates. If we or our manufacturers fail to
comply with applicable regulatory requirements at any stage during the
regulatory process, we may be subject to sanctions, including fines, product
recalls or seizures, injunctions, refusal of regulatory agencies to review
pending market approval applications or supplements to approve applications,
total or partial suspension of production, civil penalties, withdrawals of
previously approved marketing applications and criminal prosecution.


Our current and future products may have inadvertent and/or harmful side effects
which would expose us to the risks of litigation and a loss of revenue.


All medicines have certain side effects.  Although all of our medicines sold on
market have passed proper testing and are approved by SFDA, the products may
still inadvertently adverse effects on the health of the consumers. If such side
effect is identified after marketing and sale of the products, the products may
be required to be withdrawn from the market, or have a change in labeling. If a
product liability claim is brought against us, it may, regardless of merit or
eventual outcome, result in damage to our reputation, breach of contracts with
consumers, decreased demand for our products, costly litigation and loss of
revenue.


Natural disasters, weather conditions and other environmental factors affect our
raw material supply, and a reduction in the quality or quantity of our herb
supplies may have material adverse consequences on our financial results.


Our business may be adversely affected by weather and environmental factors
beyond our control, such as natural disasters and adverse weather
conditions.  The production of our products depends on the availability of raw
materials, a significant portion of which are herbs.  These herbs tend to be
very sensitive crops, which can be readily damaged by harsh weather, by disease,
and by pests.  If our suppliers’ crops are destroyed by drought, flood, storm,
blight, or the other woes of farming, we will not be able to meet the demands of
our customers, which will have a material adverse effect on our business and
financial condition and results.
 
 
A-6

--------------------------------------------------------------------------------

 
 
Our certificates, permits, and license are subject to governmental control and
renewal, and the failure to obtain renewal would cause all or part of our
operation to be suspended and have a material adverse effect on our financial
condition.


We are subject to various PRC laws and regulations pertaining to the
pharmaceutical industry.  We have obtained certain certificates, permits, and
licenses required for the operation of a pharmaceutical enterprise and the
manufacturing and distribution of pharmaceutical products in the PRC.  Some of
the permits and license have expired or are about to expire.  We hold a Permit
for the Production of Medicine (Lu Zb20050330) issued by Shandong Branch of SFDA
on January 1, 2006 which allows us to engage in the production of tablets,
capsules, granules, syrup, concentrated decoctions, tincture (for oral use) and
medical wine.  Such permit expires on December 31, 2010 and is material to our
business.  We also hold a GMP Certificate (No. Lu K0587) issued by Shandong
Branch of SFDA on June 18, 2009, the scope of inspection of which is tablets,
capsules, granules, syrup, concentrated decoctions, tincture and medical
wine.  Such certificate expires on June, 14, 2014.  The Permit for the
Production of Medicine and GMP certificates are each valid for a term of five
years and must be renewed before their expiration.


We hold a Drug Approval Number (“DAN”) for each of our products, and the valid
terms of such DANs have expired.  We submitted the applications for
re-registration on June 29, 2007 which were accepted by SFDA, although the
approvals have not yet been granted.  We have been advised that the approval
processes for these drugs have been started to be reviewed by the Shandong
Branch of SFDA.  During the renewal period, we will be permitted to continue
manufacturing these drugs as if the renewals had been approved.  Our license to
produce medical wine has a term valid through December 31, 2010.


During the application or renewal process for our licenses and permits, we will
be evaluated and re-evaluated by the appropriate governmental authorities and
must comply with the prevailing standards and regulations, which may change from
time to time.  In the event that we are not able to obtain or renew the
certificates, permits and licenses, all or part of our operations may be
suspended by the government, which would have a material adverse effect on our
business and financial condition.  Furthermore, if escalating compliance costs
associated with governmental standards and regulations restrict or prohibit any
part of our operations, it may adversely affect our results of operations and
profitability.


We held the Certificates of Protected Variety of Traditional Chinese Medicine
(Grade Two) (the “Certificate of Protection”) issued by SFDA for two of our
products, Tongbi Capsules and Shangtongning Tablets.  The protection periods for
both Tongbi Capsules and Shangtongning Tablets expired in September 2009.  We
have submitted application to extend the protection periods for Tongbi Capsules
to extend such protection period on March 12, 2009 and SFDA has recently started
its review process.  We have decided to not submit an extension application for
Shangtongning Tablets, because the SFDA will not approve a Certificate of
Protection for Shangtongning Tablets or any other products that are currently
produced by more than three manufacturers in China. Our inability to regain the
Certificate of Protection for Tongbi Capsules, which is one of our leading
products, and the loss of the Certificate of Protection for our product
Shangttongning Tablets, may grant other manufactures the right to produce
similar products, which would result in the loss of competitive advantage and
could adversely impact our sales results.


Our failure to fully comply with PRC labor laws, including laws relating to
social insurance, may expose us to potential liability and increased costs.


Companies operating in China must comply with a variety of labor laws, including
certain pension, health insurance, unemployment insurance and other
welfare-oriented payment obligations.  Our failure to comply with these laws
could have a material adverse effect on our business.  For example, we are
currently paying social insurance for our 129 full-time employees.  We also have
304 sales representatives that we believe we are not required to pay social
insurance for as these sales representatives are not legally employees of ours,
but are rather independent contractors. We have not paid social insurance for
195 of our full-time employees whose personal identification files cannot be
transferred to us since they are not registered residents in Yantai, Shandong
Province, and as an alternative we have paid these employees compensations
included in their monthly salary with an amount equals to the amount of monthly
social insurance that we are required to pay and the employees could pay the
social insurance by themselves.  We believe these employees have been covered by
social insurance and we are not required to make any contributions to the
government in addition to the amount we have paid to these employees.  However,
our interpretation of these requirements may be wrong, and the PRC regulatory
authorities may not take the same view as we do on this subject.  If the PRC
regulatory authorities take the view that we are required to pay social
insurance for our independent contractors or other employees, our failure to
make previous payments may be in violation of applicable PRC labor laws and we
cannot assure you that PRC governmental authorities will not impose penalties on
us for failure to comply.  In addition, in the event that any current or former
employee files a complaint with the PRC government, we may be subject to making
up the social insurance payment obligations as well as paying administrative
fines.  The total cost of these payments and any related fines or penalties
could be very significant and could have a material adverse effect on our
working capital.

 
A-7

--------------------------------------------------------------------------------

 
 

In addition, the new PRC Labor Contract Law took effect January 1, 2008 and
governs standard terms and conditions for employment, including termination and
lay-off rights, contract requirements, compensation levels and consultation with
labor unions, among other topics.  In addition, the law limits non-competition
agreements with senior management and other employees who have access to
confidential information to two years and imposes restrictions or
geographical limits.  This new labor contract law will increase our labor costs,
which could adversely impact our results of operations.


We are subject to PRC government price control of drugs which may limit our
profitability and even cause us to stop manufacturing certain products.


The State Development and Reform Commission of the PRC (“SDRC”) and the price
administration bureaus of the relevant provinces of the PRC in which the
pharmaceutical products are manufactured are responsible for the retail price
control over our pharmaceutical products.  The SDRC sets the price ceilings for
certain pharmaceutical products in the PRC. All of our products except those
under the protection periods are subject to such price controls as of the date
of this Memorandum and we prices our medicines well under government-mandated
caps. There is no assurance that whether our other products will remain
unaffected by the price control.  Where our products are subject to a price
ceiling, we will need to adjust the product price to meet the requirement and to
accommodate for the pricing of competitors in the competition for market
shares.  The price ceilings set by the SDRC may limit our profitability, and in
some instances, such as where the price ceiling is below production costs, may
cause us to stop manufacturing certain products which may adversely affect our
results of operations.


Because we may not be able to obtain business insurance in the PRC, we may not
be protected from risks that are customarily covered by insurance in the United
States.


Business insurance is not readily available in the PRC. To the extent that we
suffer a loss of a type which would normally be covered by insurance in the
United States, such as product liability and general liability insurance, we
would incur significant expenses in both defending any action and in paying any
claims that result from a settlement or judgment. We have not obtained fire,
casualty and theft insurance, and there is no insurance coverage for our raw
materials, goods and merchandise, furniture and buildings in China. Any losses
incurred by us will have to be borne by us without any assistance, and we may
not have sufficient capital to cover material damage to, or the loss of, our
production facility due to fire, severe weather, flood or other cause, and such
damage or loss would have a material adverse effect on our financial condition,
business and prospects.


We may be subject to product liability claims, for which we have no insurance.


We may produce products which inadvertently have an adverse pharmaceutical
effect on the health of individuals.  Existing laws and regulations in China do
not require us to maintain third party liability insurance to cover product
liability claims.  However, if a product liability claim is brought against us,
it may, regardless of merit or eventual outcome, result in damage to our
reputation, breach of contracts with our customers, decreased demand for our
products, costly litigations, product recalls, loss of revenue, and our
inability to commercialize some products.
 
 
A-8

--------------------------------------------------------------------------------

 

Our indemnification obligations could adversely affect our business, financial
condition and results of operations.


Our governing documents require us to indemnify our current and former
directors, officers, employees and agents against most actions of a civil,
criminal, administrative or investigative nature.  Generally, we are required to
advance indemnification expenses prior to any final adjudication of an
individual’s culpability.  The expense of indemnifying our current and former
directors, officers and employees and agents in their defense or related
expenses as a result of any actions related to the internal investigation and
financial restatement may be significant and in excess of any insurance coverage
we may have.  As such, there is a risk that our indemnification obligations
could divert needed financial resources and may adversely affect our business,
financial condition and results of operations.


Potential environmental liability could have a material adverse effect on our
operations and financial condition.


As a manufacturer, we are subject to various Chinese environmental laws and
regulations on air emission, waste water discharge, solid wastes and noise.  We
are in the process of applying for Pollution Discharge Permit, other than that
we believe that our operations are in substantial compliance with current
environmental laws and regulations. We can not assure you that we may not be
able to comply with these regulations at all times as the Chinese environmental
legal regime is evolving and becoming more stringent.  Therefore, if the Chinese
government imposes more stringent regulations in future, we may have to incur
additional and potentially substantial costs and expenses in order to comply
with new regulations, which may negatively affect our results of
operations.  Furthermore, no assurance can be given that all potential
environmental liabilities have been identified or properly quantified or that
any prior owner, operator, or tenant has not created an environmental condition
unknown to us.  If we fail to comply with any of the present or future
environmental regulations in any material aspects, we may suffer from negative
publicity and be subject to claims for damages that may require us to pay
substantial fines or have our operations suspended or even be forced to cease
operations.


Risks Relating to the Our Corporate Structure


Our corporate structure, in particular the VIE Agreements, are subject to
significant risks, as set forth in the following risk factors.


The PRC government may determine that the VIE Agreements which we utilize to
control our operating subsidiary are not in compliance with applicable PRC laws,
rules and regulations and that they are therefore unenforceable.


In the PRC it is widely understood that foreign invested enterprises are
forbidden or restricted to engage in certain businesses or industries which are
sensitive to the economy.  As we intend to centralize our management and
operation in the PRC without being restricted to conduct certain business
activities which are important for our current or future business but are
restricted or might be restricted in the future, we believe our VIE Agreements
will be essential for our business operation.  In order for WFOE to manage and
operate our business through Bohai in the PRC, the VIE Agreements were entered
into under which almost all the business activities of Bohai are managed and
operated by WFOE and almost all economic benefits and risks arising from the
business of Bohai are transferred to WFOE.


There are risks involved with the operation of Bohai under the VIE
Agreements.  We have been advised by PRC legal counsel that if the PRC
government determines the VIE Agreement used to control the operating company to
be unenforceable as they circumvent the PRC restrictions relating to foreign
investment restrictions, the relevant regulatory authorities would have broad
discretion in dealing with such breach, including:


 
·
imposing economic penalties;



 
·
discontinuing or restricting the operations of WFOE or Bohai;


 
A-9

--------------------------------------------------------------------------------

 
 

 
·
imposing conditions or requirements in respect of the VIE Agreements with which
WFOE may not be able to comply;



 
·
requiring us to restructure the relevant ownership structure or operations;



 
·
taking other regulatory or enforcement actions that could adversely affect our
business; and



 
·
revoking the business license and/or the licenses or certificates of WFOE,
and/or voiding the VIE Agreements.



Any of these actions could have a material adverse impact on our business,
financial condition and results of operations.


We depend upon the VIE Agreements in conducting our production, manufacturing
and distribution of traditional Chinese herbal medicines in the PRC, which may
not be as effective as direct ownership.


We conduct our production, manufacturing and distribution of traditional Chinese
herbal medicines in the PRC and generate the revenues through the VIE
Agreements.  The VIE Agreements may not be as effective in providing us with
control over Bohai as direct ownership.  The VIE Agreements are governed by PRC
laws and provide for the resolution of disputes through arbitration proceedings
pursuant to PRC laws.  Accordingly, the VIE Agreements will be interpreted in
accordance with PRC laws.  If Bohai or its shareholders fail to perform the
obligations under the VIE Agreements, we may have to rely on legal remedies
under PRC laws, including seeking specific performance or injunctive relief, and
claiming damages, and there is a risk that we may be unable to obtain these
remedies.  The legal environment in China is not as developed as in other
jurisdictions.  As a result, uncertainties in the PRC legal system could limit
our ability to enforce the VIE Agreements.


The pricing arrangement under the VIE Agreements may be challenged by the PRC
tax authorities.


We could face adverse tax consequences if the PRC tax authorities determine that
the VIE Agreements were not entered into based on arm’s length negotiations.  If
the PRC tax authorities determine that the VIE Agreements were not entered into
on an arm’s length basis, they may adjust the income and expenses of our company
for PRC tax purposes which could result in higher tax liability.


We rely on the approval certificates and business license held by Bohai and any
deterioration of the relationship between WFOE and Bohai could materially and
adversely affect the overall business operation of our company.


Pursuant to the VIE Agreements, our production, manufacturing and distribution
of traditional Chinese herbal medicines in China is undertaken on the basis of
the approvals, certificates and business license as well as other requisite
licenses held by Bohai.  There is no assurance that Bohai will be able to renew
its licenses or certificates when their terms expire with substantially similar
terms as the ones they currently hold.


Further, our relationship with Bohai is governed by the VIE Agreements, which
are intended to provide us, through our indirect ownership of WFOE, with
effective control over the business operations of Bohai.  However, the VIE
Agreements may not be effective in providing control over the applications for
and maintenance of the licenses required for our business operations.  Bohai
could violate the VIE Agreements, go bankrupt, suffer from difficulties in its
business or otherwise become unable to perform its obligations under the VIE
Agreements and, as a result, our operations, reputation, business and stock
price could be severely harmed.


If WFOE exercises the purchase options over Bohai’s equity pursuant to the VIE
Agreements, the payment of purchase prices could materially and adversely affect
the financial position of our company.


Under the VIE Agreements, WFOE holds an option to purchase all or a portion of
the equity of Bohai at a price, pro rata in case of not all, based on the
capital paid in by the Bohai shareholders (namely, $2.94 million or RMB 20
million ).  In the case that applicable PRC laws and regulations require an
appraisal of the equity interest or provide other restriction on the purchase
price, the purchase price shall be the lowest price permitted under the
applicable PRC laws and regulations. As Bohai is already a contractually
controlled affiliate to our company, WFOE’s purchase of Bohai’s equity would not
bring immediate benefits to our company and the exercise of the option and
payment of the purchase prices could adversely affect the financial position of
our company.

 
A-10

--------------------------------------------------------------------------------

 
 

Risks Associated With Doing Business in China


There are substantial risks associated with doing business in China, some of
which are addressed in the following risk factors.


The Chinese government exerts substantial influence over the manner in which we
must conduct our business activities.


We are dependent on our relationship with the local government in the province
in which we operate our business. The Chinese government has exercised and
continues to exercise substantial control over virtually every sector of the
Chinese economy through regulation and state ownership. Our ability to operate
in China may be harmed by changes in its laws and regulations, including those
relating to the “protected” status of our products, the coverage of national
health insurance for our products, taxation, environmental regulations, land use
rights, property and other matters. The central or local governments of in the
PRC jurisdictions may impose new, stricter regulations or interpretations of
existing regulations that would require additional expenditures and efforts on
our part to ensure our compliance with such regulations or interpretations.
Accordingly, government actions in the future, including any decision not to
continue to support recent economic reforms and to return to a more centrally
planned economy or regional or local variations in the implementation of
economic policies, could have a significant effect on economic conditions in
China or particular regions thereof, and could require us to divest ourselves of
any interest we then hold in Chinese properties.


Future inflation in China may inhibit our ability to conduct business in China.
In recent years, the Chinese economy has experienced periods of rapid expansion
and high rates of inflation. Rapid economic growth can lead to growth in the
money supply and rising inflation. If prices for our products rise at a rate
that is insufficient to compensate for the rise in the costs of supplies, it may
have an adverse effect on profitability. These factors have led to the adoption
by Chinese government, from time to time, of various corrective measures
designed to restrict the availability of credit or regulate growth and contain
inflation. High inflation may in the future cause Chinese government to impose
controls on credit and/or prices, or to take other action, which could inhibit
economic activity in China, and thereby harm the market for our products.


Our operations and assets in China are subject to significant political and
economic uncertainties and we may lose all of our assets and operations if the
Chinese government alters its policies to further restrict foreign participation
in business operating in the PRC.


Changes in PRC laws and regulations, or their interpretation, or the imposition
of confiscatory taxation, restrictions on currency conversion, imports and
sources of supply, devaluations of currency or the nationalization or other
expropriation of private enterprises could have a material adverse effect on our
business, results of operations and financial condition. Under its current
leadership, the Chinese government has been pursuing economic reform policies
that encourage private economic activities and greater economic
decentralization. There is no assurance, however, that the Chinese government
will continue to pursue these policies, or that it will not significantly alter
these policies from time to time without notice. We may lose all of our assets
and operations if the Chinese government alters its policies to further restrict
foreign participation in business operating in the PRC.


We derive all of our sales in China and a slowdown or other adverse developments
in the PRC economy may materially and adversely affect our customers, demand for
our products and our business.


All of our sales are generated in China. We anticipate that sales of our
products in China will continue to represent all of our total sales in the near
future. Although the PRC economy has grown significantly in recent years, we
cannot assure you that such growth will continue. The industry which we are
involved in the PRC is relatively new and growing, but we do not know how
sensitive we are to a slowdown in economic growth or other adverse changes in
the PRC economy which may affect demand for our products. In addition, the
Chinese government also exercises significant control over Chinese economic
growth through the allocation of resources, controlling payment of foreign
currency-denominated obligations, setting monetary policy and providing
preferential treatment to particular industries or companies. Efforts by the
Chinese government to slow the pace of growth of the Chinese economy could
result in reduced demand for our products. A slowdown in overall economic
growth, an economic downturn or recession or other adverse economic developments
in the PRC may materially reduce the demand for our products and materially and
adversely affect our business.

 
A-11

--------------------------------------------------------------------------------

 
 

Currency fluctuations and restrictions on currency exchange may adversely affect
our business, including limiting our ability to convert Chinese Renminbi into
foreign currencies and, if Chinese Renminbi were to decline in value, reducing
our revenue in U.S. dollar terms.


Our reporting currency is the U.S. dollar and our operations in China use their
local currency as their functional currencies.  Substantially all of our revenue
and expenses are in the Chinese currency, the Renminbi.  We are subject to the
effects of exchange rate fluctuations with respect to any of these
currencies.  For example, the value of the Renminbi depends to a large extent on
Chinese government policies and China’s domestic and international economic and
political developments, as well as supply and demand in the local market.  Since
1994, the official exchange rate for the conversion of the Renminbi to the U.S.
dollar had generally been stable and the Renminbi had appreciated slightly
against the U.S. dollar.  In July 2005, the Chinese government changed its
policy of pegging the value of the Renminbi to the U.S. dollar.  Under this
policy, which was halted in 2008 due to the worldwide financial crisis, the
Renminbi was permitted to fluctuate within a narrow and managed band against a
basket of certain foreign currencies.  In June 2010, the Chinese government
announced its intention to again allow the Renminbi to fluctuate within the 2005
parameters.  It is possible that the Chinese government could adopt an even more
flexible currency policy, which could result in more significant fluctuation of
Renminbi against the U.S. dollar, or it could adopt a more restrictive
policy.  We can offer no assurance that the Renminbi will be stable against the
U.S. dollar or any other foreign currency.


Our financial statements are translated into U.S. dollars at the average
exchange rates in each applicable period.  To the extent the U.S. dollar
strengthens against foreign currencies, the translation of these foreign
currencies denominated transactions results in reduced revenue, operating
expenses and net income for our international operations.  Similarly, to the
extent the U.S. dollar weakens against foreign currencies, the translation of
these foreign currency denominated transactions results in increased revenue,
operating expenses and net income for our international operations.  We are also
exposed to foreign exchange rate fluctuations as we convert the financial
statements of our foreign consolidated subsidiaries into U.S. dollars in
consolidation.  If there is a change in foreign currency exchange rates, the
conversion of the foreign consolidated subsidiaries’ financial statements into
U.S. dollars will lead to a translation gain or loss which is recorded as a
component of other comprehensive income.  In addition, we have certain assets
and liabilities that are denominated in currencies other than the relevant
entity’s functional currency.  Changes in the functional currency value of these
assets and liabilities create fluctuations that will lead to a transaction gain
or loss.  We have not entered into agreements or purchased instruments to hedge
our exchange rate risks, although we may do so in the future.  The availability
and effectiveness of any hedging transaction may be limited and we may not be
able to hedge our exchange rate risks.


The State Administration of Foreign Exchange (“SAFE”) restrictions on currency
exchange may limit our ability to receive and use our sales revenue effectively
and to pay dividends, and the restrictions may cause a delay in payment of
interest on the Notes.


All of our sales revenue and expenses are denominated in the Chinese currency,
Renminbi.  Under PRC law, the Renminbi is currently convertible under the
“current account,” which includes dividends and trade and service-related
foreign exchange transactions, but not under the “capital account,” which
includes foreign direct investment and loans.  Currently, our PRC operating
subsidiary, Bohai, may purchase foreign currencies for settlement of current
account transactions, including payments of dividends to us, without the
approval of SAFE, by complying with certain procedural requirements.  However,
the relevant PRC government authorities may limit or eliminate our ability to
purchase foreign currencies in the future.  Since a significant amount of our
future revenue will be denominated in Renminbi, any existing and future
restrictions on currency exchange may limit our ability to utilize revenue
generated in Renminbi to fund our business activities outside China that are
denominated in foreign currencies.

 
A-12

--------------------------------------------------------------------------------

 
 

All of our income is derived from the consulting fees we receive from Bohai
through the VIE Agreements.  SAFE restrictions may delay the payment of
dividends, since we have to comply with certain procedural requirement and we
may experience difficulties in completing the administrative procedures
necessary to obtain and remit foreign currency for the payment of dividends from
the profits of WFOE, and it thus may delay our payment of interest to the Notes
holders.


Foreign exchange transactions by PRC operating subsidiaries under the capital
account continue to be subject to significant foreign exchange controls and
require the approval of or need to register with PRC government authorities,
including SAFE.  In particular, if Bohai, our PRC operating subsidiary, borrows
foreign currency through loans from us or other foreign lenders, these loans
must be registered with SAFE, and if we finance Bohai by means of additional
capital contributions, these capital contributions must be approved by certain
government authorities, including the Ministry of Commerce, or their respective
local counterparts.  These limitations could affect Bohai’s ability to obtain
foreign exchange through debt or equity financing.


The PRC government also may at its discretion restrict access in the future to
foreign currencies for current account transactions.  If the foreign exchange
control system prevents us from obtaining foreign currency, we may be unable to
pay the interest and principal on the Notes, pay dividends or meet obligations
that may be incurred in the future that require payment in foreign currency.


The PRC State Administration of Foreign Exchange restrictions on the use of
offshore holding companies in mergers and acquisitions in China may create
regulatory uncertainties that could restrict or limit our ability to operate.


In November 2005, SAFE issued a public notice, known as Circular 75, concerning
foreign exchange registrations that are required in order to use of offshore
holding companies in mergers and acquisitions in China.  The public notice
provides that if an offshore company controlled by PRC residents intends to
acquire a PRC company, such acquisition will be subject to registration with the
relevant foreign exchange authorities.  The public notice also suggested that
registration with the relevant foreign exchange authorities is required for any
sale or transfer by the PRC residents of shares in an offshore holding company
that owns an onshore company.  PRC residents must each submit a registration
form to the local SAFE branch with respect to their ownership interests in the
offshore company, and must also file an amendment to such registration if the
offshore company experiences material events, such as changes in the share
capital, share transfer, mergers and acquisitions, spin-off transactions or use
of assets in China to guarantee offshore obligations.


Internal implementing guidelines issued by SAFE, which became public in June
2007 (known as Notice 106), expanded the reach of Circular 75 by: (i) purporting
to cover the establishment or acquisition of control by PRC residents of
offshore entities which merely acquire “control” over domestic companies or
assets, even in the absence of legal ownership; (ii) adding requirements
relating to the source of the PRC resident’s funds used to establish or acquire
the offshore entity; (iii) covering the use of existing offshore entities for
offshore financings; (iv) purporting to cover situations in which an offshore
special purpose vehicle, or SPV, establishes a new subsidiary in China or
acquires an unrelated company or unrelated assets in China; and (v) making the
domestic affiliate of the SPV responsible for the accuracy of certain documents
which must be filed in connection with any such registration, notably, the
business plan which describes the overseas financing and the use of
proceeds.  Amendments to registrations made under Circular 75 are required in
connection with any increase or decrease of capital, transfer of shares, mergers
and acquisitions, equity investment or creation of any security interest in any
assets located in China to guarantee offshore obligations, and Notice 106 makes
the offshore SPV jointly responsible for these filings.  In the case of an SPV
which was established, and which acquired a related domestic company or assets,
before the implementation date of Circular 75, as applied by SAFE in accordance
with Notice 106, may result in fines and other penalties under PRC laws for
evasion of applicable foreign exchange restrictions.  Any such failure could
also result in the SPV’s affiliates being impeded or prevented from distributing
their profits and the proceeds from any reduction in capital, share transfer or
liquidation to the SPV, or from engaging in other transfers of funds into or out
of China.


The PRC regulatory authorities may take the view that our acquisition of
indirect ownership and controlling interest in Bohai through VIE arrangements
shall be subject to SAFE approval and registration. Any adverse action taken
against us by PRC regulatory authorities could significantly and negatively
impact our operations and the trading market for our common stock.

 
A-13

--------------------------------------------------------------------------------

 

PRC regulations and potential registration requirements relating to acquisitions
of PRC companies by foreign entities may create regulatory uncertainties that
could restrict or limit our ability to operate.  Similarly, our failure to
obtain the prior approval of PRC authorities for our January 2010 private
placement and the listing and trading of our common stock could have a material
adverse effect on our business, operating results, reputation and trading price
of our common stock.


On August 8, 2006, the PRC Ministry of Commerce (“MOC”), joined by the
State-owned Assets Supervision and Administration Commission of the State
Council, the State Administration of Taxation, the State Administration for
Industry and Commerce, the China Securities Regulatory Commission (“CSRC”) and
SAFE, released a substantially amended version of the Provisions for Foreign
Investors to Merge with or Acquire Domestic Enterprises (the “Revised M&A
Regulations”), which took effect September 8, 2006.  These new rules
significantly revised China’s regulatory framework governing onshore-to-offshore
restructurings and foreign acquisitions of domestic enterprises.  These new
rules signify greater PRC government attention to cross-border merger,
acquisition and other investment activities, by confirming MOC as a key
regulator for issues related to mergers and acquisitions in China and requiring
MOC approval of a broad range of merger, acquisition and investment
transactions.  Further, the new rules establish reporting requirements for
acquisition of control by foreigners of companies in key industries, and
reinforce the ability of the Chinese government to monitor and prohibit foreign
control transactions in key industries.


Among other things, the revised M&A Regulations include new provisions that
purport to require that an offshore SPV, formed for listing purposes and
controlled directly or indirectly by PRC companies or individuals must obtain
the approval of the CSRC prior to the listing and trading of such SPV’s
securities on an overseas stock exchange.  On September 21, 2006, the CSRC
published on its official website procedures specifying documents and materials
required to be submitted to it by SPVs seeking CSRC approval of their overseas
listings.  However, the application of this PRC regulation remains unclear with
no consensus currently existing among the leading PRC law firms regarding the
scope and applicability of the CSRC approval requirement.


Our principal stockholder, Glory Period, is 100% owned by Joshua Tan, a
Singapore citizen.  As of September 21, 2010, Glory Period holds 54.19% of our
outstanding common stock.  Mr. Tan and Mr. Qu (the principal founder of Bohai
and our Chairman, President and Chief Executive Officer) entered into the Call
Option Agreement on December 7, 2009 by which Mr. Qu has an option to acquire
all the issued and outstanding shares of Glory Period within three years for
nominal consideration.  Chance High, as the wholly owned subsidiary of our
company, formed WFOE on November 23, 2009 and WFOE obtained effective and
substantial control over Bohai further through executing the VIE Agreements on
December 7, 2009 by and among WFOE, Bohai and the three shareholders of Bohai
(including Mr. Qu).  The PRC regulatory authorities may take the view that entry
into the VIE Agreements by WFOE and Bohai resulting in Mr. Qu, a PRC resident
becoming the majority owner and effective controlling party of our company which
acquired 100% indirect ownership of Bohai.  The PRC regulatory authorities may
also take the view that the relevant parties should fully disclose to SAFE or
MOC of the overall restructuring arrangements, the existence of the Share
Exchange and related VIE Agreements.  If the PRC regulatory authorities take the
view that the Share Exchange and VIE arrangement constitutes a reverse ,merger
or round-trip investment under the M&A Regulations, we cannot assure you we may
be able to obtain the approval required from the national offices of MOC.


If the PRC regulatory authorities take the view that the Share Exchange and the
VIE Agreements constitutes a reverse merger acquisition or round-trip investment
without the approval of the national offices of MOC, they could invalidate the
Share Exchange and VIE Agreements.  Additionally, the PRC regulatory authorities
may take the view that any public offering plan of us will require the prior
approval of CSRC.  If we cannot obtain MOC or CSRC approval in case we are
required to do so, our business and financial performance will be materially
adversely affected.  We may also face regulatory actions or other sanctions from
the MOC or other PRC regulatory agencies.  These regulatory agencies may impose
fines and penalties on our operations in the PRC, limit our operating privileges
in the PRC, delay or restrict the repatriation of the proceeds from the Private
Placement into the PRC, or take other actions that could have a material adverse
effect on our business, financial condition, results of operations, reputation
and prospects, as well as the trading price of our common stock.

 
A-14

--------------------------------------------------------------------------------

 
 

 Also, if later the CSRC requires that we obtain its approval, we may be unable
to obtain a waiver of the CSRC approval requirements, if and when procedures are
established to obtain such a waiver. Any uncertainties and/or negative publicity
regarding this CSRC approval requirement could have a material adverse effect on
the trading price of our common stock.  Furthermore, published news reports in
China recently indicated that the CSRC may have curtailed or suspended overseas
listings for Chinese private companies. These news reports have created further
uncertainty regarding the approach that the CSRC and other PRC regulators may
take with respect to transactions that we have engaged in our may in the future
engage in.  Any adverse action taken against us by PRC regulatory authorities
could significantly and negatively impact our operations and the trading market
for our common stock.


Because our assets are located outside of the United States and half of our
directors, including our Chairman, and the majority of our officers reside
outside of the United States, it may be difficult for you to enforce your rights
based on the United States federal securities laws against us and these persons
in the United States or to enforce judgments of United States courts against us
or him in the PRC.


Our Chairman of the Board and principal executive officer, Mr. Qu, resides
outside of the United States in China.  In addition, another of our directors
and a majority of our officers are also located in China.  Furthermore, our
operating subsidiary is located in the PRC and all of its assets are located
outside of the United States.  China does not have a treaty with United States
providing for the reciprocal recognition and enforcement of judgments of
courts.  It may therefore be difficult for investors in the United States to
enforce their legal rights based on the civil liability provisions of the United
States federal securities laws against us in the courts of either the United
States or the PRC and, even if civil judgments are obtained in courts of the
United States, to enforce such judgments in the PRC courts.  Further, it is
unclear if extradition treaties now in effect between the United States and the
PRC would permit effective enforcement against us or our officers and directors
of criminal penalties, under the United States federal securities laws or
otherwise.


We may have limited legal recourse under PRC laws if disputes arise under our
contracts with third parties.


The Chinese government has enacted some laws and regulations dealing with
matters such as corporate organization and governance, foreign investment,
commerce, taxation and trade.  However, their experience in implementing,
interpreting and enforcing these laws and regulations is limited, and our
ability to enforce commercial claims or to resolve commercial disputes is
unpredictable.  If our new business ventures are unsuccessful, or other adverse
circumstances arise from these transactions, we face the risk that the parties
to these ventures may seek ways to terminate the transactions, or, may hinder or
prevent us from accessing important information regarding the financial and
business operations of these acquired companies.  The resolution of these
matters may be subject to the exercise of considerable discretion by agencies of
the Chinese government, and forces unrelated to the legal merits of a particular
matter or dispute may influence their determination. Any rights we may have to
specific performance, or to seek an injunction under PRC laws, in either of
these cases, are severely limited, and without a means of recourse by virtue of
the Chinese legal system, we may be unable to prevent these situations from
occurring.  The occurrence of any such events could have a material adverse
effect on our business, financial condition and results of operations.  Although
legislation in China over the past 30 years has significantly improved the
protection afforded to various forms of foreign investment and contractual
arrangements in China, these laws, regulations and legal requirements are
relatively new and their interpretation and enforcement involve uncertainties,
which could limit the legal protection available to us, and foreign investors,
including you.  The inability to enforce or obtain a remedy under any of our
future agreements could result in a significant loss of business, business
opportunities or capital and could have a material adverse impact on our
operations.

 
A-15

--------------------------------------------------------------------------------

 
 

We must comply with the Foreign Corrupt Practices Act.


We are required to comply with the United States Foreign Corrupt Practices Act,
which prohibits U.S. companies from engaging in bribery or other prohibited
payments to foreign officials for the purpose of obtaining or retaining
business. Foreign companies, including some of our competitors, are not subject
to these prohibitions. Corruption, extortion, bribery, pay-offs, theft and other
fraudulent practices occur from time-to-time in mainland China. If our
competitors engage in these practices, they may receive preferential treatment
from personnel of some companies, giving our competitors an advantage in
securing business or from government officials who might give them priority in
obtaining new licenses, which would put us at a disadvantage. We have not
established formal policies or procedures for prohibiting or monitoring this
conduct, and we can not assure you that our employees or other agents will not
engage in such conduct for which we might be held responsible. If our employees
or other agents are found to have engaged in such practices, we could suffer
severe penalties.
 
If we make equity compensation grants to persons who are PRC citizens, they may
be required to register with SAFE.  We may also face regulatory uncertainties
that could restrict our ability to adopt equity compensation plans for our
directors and employees and other parties under PRC laws.


On April 6, 2007, SAFE issued the “Operating Procedures for Administration of
Domestic Individuals Participating in the Employee Stock Ownership Plan or Stock
Option Plan of An Overseas Listed Company, also know as “Circular 78.”  It is
not clear whether Circular 78 covers all forms of equity compensation plans or
only those which provide for the granting of stock options. For any plans which
are so covered and are adopted by a non-PRC listed company, such as our company,
after April 6, 2007, Circular 78 requires all participants who are PRC citizens
to register with and obtain approvals from SAFE prior to their participation in
the plan.  In addition, Circular 78 also requires PRC citizens to register with
SAFE and make the necessary applications and filings if they participated in an
overseas listed company’s covered equity compensation plan prior to April 6,
2007.  We believe that the registration and approval requirements contemplated
in Circular 78 will be burdensome and time consuming.


In the future, we may adopt an equity incentive plan and make numerous stock
option grants under the plan to our officers, directors and employees, some of
whom are PRC citizens and may be required to register with SAFE.  If it is
determined that any of our equity compensation plans are subject to Circular 78,
failure to comply with such provisions may subject us and participants of our
equity incentive plan who are PRC citizens to fines and legal sanctions and
prevent us from being able to grant equity compensation to our PRC employees. In
that case, our ability to compensate our employees and directors through equity
compensation would be hindered and our business operations may be adversely
affected.


Due to various restrictions under PRC laws on the distribution of dividends by
our PRC operating companies, we may not be able to pay dividends to our
stockholders.


The Wholly-Foreign Owned Enterprise Law (1986), as amended and the
Wholly-Foreign Owned Enterprise Law Implementing Rules (1990), as amended and
the Company Law of the PRC (2006) contain the principal regulations governing
dividend distributions by wholly foreign owned enterprises. Under these
regulations, wholly foreign owned enterprises, such as WFOE, may pay dividends
only out of their accumulated profits, if any, determined in accordance with PRC
accounting standards and regulations. Additionally, WFOE is required to set
aside a certain amount of their accumulated profits each year, if any, to fund
certain reserve funds.  These reserves are not distributable as cash dividends
except in the event of liquidation and cannot be used for working capital
purposes.


Furthermore, if our consolidated subsidiaries in China incur debt on their own
in the future, the instruments governing the debt may restrict its ability to
pay dividends or make other payments. If we or our consolidated subsidiaries are
unable to receive all of the revenues from our operations due to these
contractual or dividend arrangements, we may be unable to pay dividends on our
common stock.

 
A-16

--------------------------------------------------------------------------------

 
  

We may have difficulty establishing adequate management, governance, legal and
financial controls in the PRC.


The PRC historically has been deficient in western style management, governance
and financial reporting concepts and practices, as well as in modern banking,
and other control systems.  Our current management has little experience with
western style management, governance and financial reporting concepts and
practices, and we may have difficulty in hiring and retaining a sufficient
number of qualified employees to work in the PRC.  As a result of these factors,
and especially given that we expect to be a publicly listed company in U.S. and
subject to regulation as such, we may experience difficulty in establishing
management, governance legal and financial controls, collecting financial data
and preparing financial statements, books of account and corporate records and
instituting business practices that meet western standards.  We may have
difficulty establishing adequate management, governance, legal and financial
controls in the PRC.  Therefore, we may, in turn, experience difficulties in
implementing and maintaining adequate internal controls as required under
Section 404 of the Sarbanes-Oxley Act of 2002 and other applicable laws, rules
and regulations.  This may result in significant deficiencies or material
weaknesses in our internal controls which could impact the reliability of our
financial statements and prevent us from complying with SEC rules and
regulations and the requirements of the Sarbanes-Oxley Act of 2002.  Any such
deficiencies, weaknesses or lack of compliance could have a materially adverse
effect on our business and the public announcement of such deficiencies could
adversely impact our stock price.


It may be difficult to protect and enforce our intellectual property rights
under PRC laws.


Intellectual property rights in China are still developing, and there are
uncertainties involved in the protection and the enforcement of such rights.  We
will need to pay special attention to protecting our intellectual property and
trade secrets.  Failure to do so could lead to the loss of a competitive
advantage that could not be compensated by our damages award.


If our land use rights are revoked, we would have no operational capabilities.


Under Chinese law land is owned by the state or rural collective economic
organizations. The state issues to tenants the rights to use property.  Use
rights can be revoked and the tenants forced to vacate at any time when
redevelopment of the land is in the public interest.  The public interest
rationale is interpreted quite broadly and the process of land appropriation may
be less than transparent.  Through our operating subsidiary Bohai, we rely on
these land use rights as the cornerstone of our operations for both our
manufacturing facility and our corporate headquarters.  The loss of such rights
would have a material adverse effect on our company as we would be required to
relocate our facilities and obtain new land use rights, and there is a risk that
we would not be able to accomplish such a relocation with reasonable cost or at
all.  In addition, we currently do not maintain a land use right certificate for
a piece of land located in Xingfu Twelve Village of Zhifu District with the area
of 11,222 square meters, on which we have built our corporate headquarters.  In
the process of the planning of Yantai City, the usage of this land use right has
been changed from “industrial use” to “commercial use” and therefore, the
process for the land use right certificate on five relevant parcels of land
including the land occupied by Bohai is suspended until the completion of the
planning.  We can not assure you that we will eventually obtain the land use
right certificate for this land with reasonable cost.


Risks Related to Our Common Stock


Trading in our common stock has been extremely limited, so investors may not be
able to sell as many of their shares as they want at prevailing prices.


Our common stock is listed for quotation on OTCBB and the OTCQB under the symbol
“BOHP”, but trading in our common stock has been extremely limited.  Trading in
our common stock may not fully evolve for a variety of reasons, and even if a
market for our stock develops, it may continue to be limited.  If limited
trading in the common stock continues, it may be difficult for investors to sell
such shares in the public market at any given time at prevailing prices.  Also,
the sale of a large block of common stock, should it occur, could depress the
market price of the common stock to a greater degree than a company that
typically has a higher volume of trading of its securities.


The registration statement concerning the shares of common stock underlying the
Notes and Warrants may not remain effective, which could impact the liquidity of
our common stock.


Under the terms of our January 2010 Registration Rights Agreement, we are
obligated to include the shares of common stock underlying the Notes and
Warrants in an effective registration statement.  From time to time, it will be
necessary for us to file post-effective amendments to the registration statement
when subsequent events so require.  We intend to use our best efforts to keep
the registration statement current, but we may not be able to do so.  If the
registration statement is not current in the future, we will incur penalties and
investors’ ability to sell the shares of common stock underlying the Notes and
Warrants will be limited, which would have a material adverse effect on the
liquidity of our common stock.

 
A-17

--------------------------------------------------------------------------------

 
 

There is currently limited trading in our common stock, and the limited public
trading market that may develop in the future may cause extreme volatility in
our stock price.


Although our common stock is listed for quotation on the OTCBB and the OTCQB,
there has been until only recently extremely limited trading in our stock.  Even
if a market for our common stock does develop, there is a risk that a
meaningful, consistent and liquid trading market may not develop.  Moreover,
stocks with limited trading markets have historically experienced extreme price
and volume fluctuations and have particularly affected the market prices of many
smaller companies like us.  Our common stock is thus expected to be subject to
significant volatility when and if meaningful trading commences.  Sales of
substantial amounts of our common stock, or the perception that such sales might
occur, could adversely affect prevailing market prices of our common stock.


An active and visible trading market for our common stock may not develop.


We cannot predict whether an active market for our common stock will develop in
the future.  In the absence of an active trading market:


 
·
Investors may have difficulty buying and selling or obtaining market quotations;



 
·
Market visibility for our common stock may be limited; and



 
·
A lack of visibility for our common stock may have a depressive effect on the
market price for our common stock.



The OTCBB and OTCQB are unorganized, inter-dealer, over-the-counter markets that
provides significantly less liquidity than NASDAQ or the NYSE AMEX.  The trading
price of the common stock is expected to be subject to significant fluctuations
in response to variations in quarterly operating results, changes in analysts’
earnings estimates, announcements of innovations by us or our competitors,
general conditions in the industry in which we operate and other factors.  These
fluctuations, as well as general economic and market conditions, may have a
material or adverse effect on the market price of our common stock.


The market price for our stock may be volatile.


The market price for our stock may be volatile and subject to wide fluctuations
due to factors such as:


 
·
actual or anticipated fluctuations in our quarterly operating results;



 
·
changes in financial estimates by securities research analysts;



 
·
conditions in pharmaceutical markets;



 
·
changes in the economic performance or market valuations of other pharmaceutical
companies;



 
·
announcements by us or our competitors of new products, acquisitions, strategic
partnerships, joint ventures or capital commitments;



 
·
addition or departure of key personnel;



 
·
fluctuations of exchange rates between RMB and the U.S. dollar;



 
·
intellectual property or other litigation; and


 
A-18

--------------------------------------------------------------------------------

 
 

 
·
general economic or political conditions in China.



In addition, the securities market has from time to time experienced significant
price and volume fluctuations that are not related to the operating performance
of particular companies.  These market fluctuations may also materially and
adversely affect the market price of our stock.


The accounting treatment for our convertible securities is complex and subject
to judgments concerning the valuation of embedded derivative rights within the
applicable securities.  Fluctuations in the valuation of these rights could
cause us to take charges to our earnings and make our financial results
unpredictable.


Our Notes and Warrants issued in January 2010 contain, or may be deemed to
contain from time to time, embedded derivative rights in accordance with
GAAP.  These derivative rights, or similar rights in convertible securities we
may issue in the future, need to be, or may need to be, separately valued as of
the end of each accounting period in accordance with GAAP.  Changes in the
valuations of these rights, the valuation methodology or the assumptions on
which the valuations are based could cause us to take charges to our earnings,
which would adversely impact our results of operations.  Moreover, the
methodologies, assumptions and related interpretations of accounting or
regulatory authorities associated with these embedded derivatives are complex
and in some cases uncertain, which could cause our accounting for these
derivatives, and as a result, our financial results, to fluctuate.  There is a
risk that questions could arise from investors or regulatory authorities
concerning the appropriate accounting treatment of these instruments, which
could require us to restate previous financial statements, which in turn could
adversely impact our results of operations, our reputation and our public stock
price.


Shares eligible for future sale may adversely affect the market price of our
common stock, as the future sale of a substantial amount of outstanding stock in
the public marketplace could reduce the price of our common stock.


Pursuant to the terms of the Registration Rights Agreement and Securities
Purchase Agreement, we filed a registration statement with the SEC to register
the common stock underlying the Notes, Warrants and Placement Agent Warrants for
public resale.  All of such shares may be freely sold and transferred following
conversion or exercise of the Notes and Warrants if such registration statement
remains effective.  Additionally, concurrently with the closing of the Private
Placement, we engaged in a Share Exchange, and following the Share Exchange, the
former shareholders of Chance High (other than Glory Period) may be eligible to
sell all or some of their shares of common stock by means of ordinary brokerage
transactions in the open market pursuant to such registration statement or SEC
Rule 144, subject to certain limitations.  In general, pursuant to Rule 144, a
stockholder (or stockholders whose shares are aggregated) who has satisfied an
one-year holding period may, under certain circumstances, sell within any
three-month period a number of securities which does not exceed the greater of
1% of the then outstanding shares of common stock or the average weekly trading
volume of the class during the four calendar weeks prior to such sale.  As of
the date of this Annual Report, and not accounting for the shares of common
stock underlying the Notes and Warrants issued in our January 2010 private
placement, 1% of our issued and outstanding shares of common stock equals
approximately165,000 shares.  Rule 144 also permits, under certain
circumstances, the sale of securities, without any limitations, by a
non-affiliate that has satisfied a one-year holding period.  Any substantial
sale of common stock pursuant to any resale prospectus or Rule 144 may have an
adverse effect on the market price of our common stock by creating an excessive
supply.


Our controlling stockholder may exercise significant influence over us.


Our controlling stockholder, Glory Period Limited, owns approximately 55% of our
outstanding common stock as of the closing of the Share Exchange.  Tan is the
sole shareholder of Glory Period and Qu is the sole director of Glory
Period.  Either Tan or Qu has a controlling influence in determining the outcome
of any corporate transaction or other matters submitted to our stockholders for
approval, including mergers, consolidations and the sale of all or substantially
all of our assets, election of directors, and other significant corporate
actions.  Tan and Qu may also have the power to prevent or cause a change in
control.  In addition, without the consent of Tan and Qu, we could be prevented
from entering into transactions that could be beneficial to us.  As Qu serves as
our principal executive officer and Tan has provided consulting services to
Bohai in the past, the interests of Tan and Qu may differ from the interests of
our other stockholders, which could create conflicts of interest and the
potential for approval of actions which may not be in the best interests of all
of our stockholders.

 
A-19

--------------------------------------------------------------------------------

 
 

Compliance with complex and changing regulation of corporate governance and
public disclosure, and our management’s inexperience with such regulations, will
result in additional expenses and creates a risk of non-compliance.


Changing laws, regulations and standards relating to corporate governance and
public legal and accounting disclosure, including the Sarbanes-Oxley Act of 2002
and related SEC regulations, have created uncertainty for public companies and
significantly increased the costs and risks associated with accessing the public
markets and public reporting.  Our management team will need to invest
significant management time and financial resources to comply with both existing
and evolving standards for public companies, which will lead to increased
general and administrative expenses and a diversion of management time and
attention from revenue generating activities to compliance activities.  In
addition, our management located in the PRC has little experience with
compliance with U.S. laws (including securities laws).  This inexperience may
cause us to fall out of compliance with applicable regulatory requirements,
which could lead to restatements of our financial statements, breaches of
covenants in our investor agreements, regulatory enforcement actions against us
and a negative impact on our stock price and our business generally.  The
challenges we have with properly complying with applicable disclosure and
accounting regulations were evidenced when we were required to restate our
financial statements for the period ended March 31, 2010 to account for the
embedded derivative liabilities associated with Notes and Warrants.  There is a
risk that we will face similar challenges in the future.


If we fail to maintain an effective system of internal controls, we may not be
able to accurately report our financial results or prevent fraud.


We are subject to reporting obligations under the U.S. securities laws.  The
SEC, as required by Section 404 of the Sarbanes-Oxley Act of 2002, adopted rules
requiring every public company to include a management report on such company’s
internal controls over financial reporting in its annual report, which contains
management’s assessment of the effectiveness of our internal controls over
financial reporting.  In addition, we may be required to have an independent
registered public accounting firm attest to and report on management’s
assessment of the effectiveness of our internal controls over financial
reporting.  Our management may conclude that our internal controls over our
financial reporting are not effective.  Moreover, even if our management
concludes that our internal controls over financial reporting are effective, our
independent registered public accounting firm may still decline to attest to our
management’s assessment or may issue a report that is qualified if it is not
satisfied with our controls or the level at which our controls are documented,
designed, operated or reviewed, or if it interprets the relevant requirements
differently from us.  Our reporting obligations as a public company will place a
significant strain on our management, operational and financial resources and
systems for the foreseeable future.  Effective internal controls, particularly
those related to revenue recognition, are necessary for us to produce reliable
financial reports and are important to prevent fraud.  As a result, our failure
to achieve and maintain effective internal controls over financial reporting
could result in the loss of investor confidence in the reliability of our
financial statements, which in turn could harm our business and negatively
impact the trading price of our stock.  Furthermore, we anticipate that we will
incur considerable costs and use significant management time and other resources
in an effort to comply with Section 404 and other requirements of the
Sarbanes-Oxley Act.  Moreover, because our management is located principally in
China and for the most part speaks only Chinese, we may experience difficulties
in effectively communicating developments to our board of directors and
U.S-based advisors, which could lead to deficiencies in our internal accounting
and public reporting, which in turn could negatively impact investor perception
of our company and our reported results of operations and accounting.

 
A-20

--------------------------------------------------------------------------------

 
 

Our common stock may be considered a “penny stock,” and thereby be subject to
additional sale and trading regulations that may make it more difficult to sell.


Our common stock, which is currently and will be quoted for trading on OTCBB and
the OTCQB, may be considered to be a “penny stock” if it does not qualify for
one of the exemptions from the definition of “penny stock” under Section 3a51-1
of the Exchange Act, as amended.  Our common stock may be a “penny stock” if it
meets one or more of the following conditions: (i) the stock trades at a price
less than $5 per share; (ii) it is NOT traded on a “recognized” national
exchange; (iii) it is not quoted on the Nasdaq Capital Market, or even if so,
has a price less than $5 per share; or (iv) is issued by a company that has been
in business less than three years with net tangible assets less than $5
million.  The principal result or effect of being designated a “penny stock” is
that securities broker-dealers participating in sales of our common stock will
be subject to the “penny stock” regulations set forth in Rules 15-2 through
15g-9 promulgated under the Exchange Act.  For example, Rule 15g-2 requires
broker-dealers dealing in penny stocks to provide potential investors with a
document disclosing the risks of penny stocks and to obtain a manually signed
and dated written receipt of the document at least two business days before
effecting any transaction in a penny stock for the investor’s
account.  Moreover, Rule 15g-9 requires broker-dealers in penny stocks to
approve the account of any investor for transactions in such stocks before
selling any penny stock to that investor.  This procedure requires the
broker-dealer to: (i) obtain from the investor information concerning his or her
financial situation, investment experience and investment objectives; (ii)
reasonably determine, based on that information, that transactions in penny
stocks are suitable for the investor and that the investor has sufficient
knowledge and experience as to be reasonably capable of evaluating the risks of
penny stock transactions; (iii) provide the investor with a written statement
setting forth the basis on which the broker-dealer made the determination in
(ii) above; and (iv) receive a signed and dated copy of such statement from the
investor, confirming that it accurately reflects the investor’s financial
situation, investment experience and investment objectives.  Compliance with
these requirements may make it more difficult and time consuming for holders of
our common stock to resell their shares to third parties or to otherwise dispose
of them in the market or otherwise.


We do not foresee paying cash dividends in the foreseeable future and, as a
result, our investors’ sole source of gain, if any, will depend on capital
appreciation, if any.


We do not plan to declare or pay any cash dividends on our shares of common
stock in the foreseeable future and currently intend to retain any future
earnings for funding growth. As a result, investors should not rely on an
investment in our securities if they require the investment to produce dividend
income. Capital appreciation, if any, of our shares may be investors’ sole
source of gain for the foreseeable future. Moreover, investors may not be able
to resell their common stock at or above the price they paid for them.

 
A-21

--------------------------------------------------------------------------------

 
 

INVESTOR SUITABILITY QUESTIONNAIRE
FOR NON-U.S. INVESTORS AS DEFINED IN RULE 902 OF REGULATION S


CONFIDENTIAL


Bohai Pharmaceuticals Group, Inc. (the “Company”) will use the responses to this
questionnaire to qualify prospective investors for purposes of federal and state
securities laws. Please complete, sign, date and return one copy of this
questionnaire as soon as possible, via mail or facsimile, to:
 
[INSERT NAME AND CONTACT INFORMATION OF COMPANY OFFICER]


Name: 
 

(EXACT NAME AS IT SHOULD APPEAR ON SECURITIES)
 
1.
Please indicate the country in which you maintain your principal residence and
how long you have maintained your principal residence in that country.

 
Country:
     
Duration: 
     
Address:
 



Email Address: 
 



You agree that the Company may present this questionnaire to such parties as the
Company deems appropriate to establish the availability of exemptions from
registration under federal and state securities laws. You represent that the
information furnished in this questionnaire is true and correct and you
acknowledge that the Company and its counsel are relying on the truth and
accuracy of such information to comply with federal and state securities laws.
You agree to notify the Company promptly of any changes in the foregoing
information that may occur prior to the investment.



     
(Signature)
         
Title or capacity of signing party if the subscriber is partnership,
corporation, trust or other non-individual entity

  
Date: 
 

 
 
B-1

--------------------------------------------------------------------------------

 
 
I. INDIVIDUAL INVESTORS:
 
(Investors other than individuals should turn to Part II)
 
INITIAL EACH BOX TRUE OR FALSE OR COMPLETE, AS APPROPRIATE
 
Disclosure of Foreign Citizenship.
 
1.
 
______ ________
True       False
 
You are a citizen of a country other than the United States.
         
2.
  
_________________
  
If the answer to the preceding question is true, specify the country of which
you are a citizen.

 
Verification of Status as a Non-“U.S. Person” under Regulation S.
 
3.
  
______ ________
True       False
  
You are a natural person resident in the United States.

 
PLEASE PROVIDE COPIES OF THE IDENFICATION DOCUMENTS ISSUED BY THE COUNTRY OF
WHICH YOU ARE A CITIZEN.
 
PLEASE TURN TO PART III AND SIGN AND DATE THIS QUESTIONNAIRE

 
B-2

--------------------------------------------------------------------------------

 
 
II. NON-INDIVIDUAL INVESTORS:*
 
(Please answer Part II only if the purchase is proposed to be undertaken by a
corporation, partnership, trust or other entity)
 
 
·
If the investment will be made by more than one affiliated entity, please
complete a copy of this questionnaire for EACH entity.

 
·
PLEASE PROVIDE COPIES OF THE FORMATION DOCUMENTS ISSUED BY THE COUNTRY IN WHICH
YOU WERE FORMED.

 
INITIAL EACH BOX TRUE OR FALSE
 
Disclosure of Foreign Ownership.
 
1.
 
_____ _________
True     False
 
You are an entity organized under the laws of a jurisdiction other than those of
the United States or any state, territory or possession of the United States (a
"Foreign Entity").
         
2.
 
_____ _________
True     False
 
You are a corporation of which, in the aggregate, more than one-fourth of the
capital stock is owned of record or voted by Foreign Citizens, Foreign Entities,
Foreign Corporations (as defined below) or Foreign partnerships (as defined
below) (a "Foreign Corporation")
         
3.
 
_____ _________
True     False
 
You are a general or limited partnership of which any general or limited partner
is a Foreign Citizen, Foreign Entity, Foreign Government, Foreign Corporation or
Foreign Partnership (as defined below) (a "Foreign Partnership")
         
4.
  
_____ _________
True     False
  
You are a representative of, or entity controlled by, any of the entities listed
in items 1 through 3 above.



              Verification of Status as a Non-“U.S. Person” under Regulation S.
 
1.
 
_____ _________
True     False
 
You are a partnership or corporation organized or incorporated under the laws of
the United States.
         
2.
 
_____ _________
True     False
 
You are an estate of which any executor or administrator is a U.S. Person. If
the preceding sentence is true, but the executor or administrator who is a U.S.
Person is a professional fiduciary and (i) there is another executor or
administrator who is a non-U.S. Person who has shared or sole investment
discretion with respect to the assets of the estate; and (ii) the estate is
governed by foreign law, you may answer “False.”

 
 
B-3

--------------------------------------------------------------------------------

 



3.
 
_____ _________
True     False
 
You are a trust of which any trustee is a U.S. Person. If the preceding sentence
is true, but the trustee who is a U.S. Person is a professional fiduciary and
(i) there is another trustee who is a non-U.S. Person who has shared or sole
investment discretion with respect to the trust assets; and (ii) no beneficiary
of the trust is a U.S. Person, you may answer “False.”
         
4.
 
_____ _________
True     False
 
You are an agency or branch of a foreign entity located in the United States.
         
5.
 
_____ _________
True     False
 
You are a non-discretionary or similar account (other than an estate or trust)
held by a dealer or fiduciary for the benefit or account of a U.S. Person.
         
6.
 
_____ _________
True     False
 
You are a discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized or incorporated, or (if an
individual) resident in the United States. If the preceding sentence is true,
but such account is held by a dealer or other professional fiduciary organized
or incorporated, or resident in the United States for the benefit or account of
a non-U.S. Person, you may answer “False.”
         
7.
 
_____ _________
True     False
 
You are a partnership or corporation that was organized under the laws of any
foreign jurisdiction by a U.S. Person principally for the purpose of investing
in securities not registered under the Securities Act not organized or
incorporated. If the preceding sentence is true, but you were organized or
incorporated and are owned by accredited investors (as defined in rule 501(a) of
Regulation D) who are not natural persons, estates or trusts, you may answer
“False.”
         
8.
 
_____ _________
True     False
 
You are an employee benefit plan established and administered in accordance with
the law and customary practices and documentation of a country other than the
United States.
         
9.
 
_____ _________
True     False
 
You are an agency or branch of a U.S. Person located outside the United States
that is (i) operated for valid business reasons; (ii) engaged in the business of
insurance or banking; and (iii) subject to substantive insurance or banking
regulation, respectively, where located.
         
10.
  
_____ _________
True     False
  
You are the International Monetary Fund, the International Bank for
Reconstruction and Development, the Inter-American Development Bank, the Asian
Development Bank, the African Development Bank, the United Nations, or one of
their agencies, affiliates or pension plans.


 
B-4

--------------------------------------------------------------------------------

 

III. SIGNATURE


You agree that the Company may disclose this questionnaire to such parties as
the Company deems appropriate to establish the availability of exemptions from
registration under federal and state securities laws. You represent that the
information furnished in this questionnaire is true, complete and correct and
you acknowledge that the Company and its counsel are relying on the truth and
accuracy of such information to comply with federal and state securities laws.
You agree to notify the Company promptly of any changes in the foregoing
information that may occur prior to the investment.


FOR INDIVIDUALS:
 


     
(Signature)
     
Date: 
   
FOR ENTITIES:
     
 
 
Name of Entity
     
 
 
(Signature)
     
 
 
Name of Signing Party
     
       
 
Title of Signing Party
     
Date:
 

 
 
B-5

--------------------------------------------------------------------------------

 